Judgment, Supreme Court, New York County (Stanley Parness, J.), entered April 29, 1997, which denied petitioner’s application to annul respondents’ determination temporarily discontinuing petitioner’s home relief and medical assistance benefits as a sanction for her willful refusal to comply with the requirements of the Work Experience Program, unanimously affirmed, without costs.
The IAS Court properly rejected petitioner’s claim that she was denied due process at the fair hearing because an interpreter was not present for the entirety thereof. The record shows that petitioner did not request an interpreter until just before the conclusion of the hearing, did not utilize the interpreter’s services to present any additional information, and displayed sufficient ability to understand and speak the English language (see, People v Ramos, 26 NY2d 272). We have considered petitioner’s additional arguments and find them to be without merit. Concur — Tom, J. P., Mazzarelli, Andrias and Saxe, JJ.